Mary Ellen Barbera, Chief Judge
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Melinda Gale Tell, pursuant to Maryland Rule 19-736, to indefinitely suspend the Respondent from the practice of law. The Court having considered the Joint Petition and the record herein, it is this 28th day of September 2018;
ORDERED, that the Respondent, Melinda Gale Tell, be indefinitely suspended from the practice of law in the State of Maryland for violations of Rules 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 1.16, 8.1(b) and 8.4(a) and (d) of the Maryland Rules of Professional Conduct, and it is further;
ORDERED, that the Clerk of this Court shall strike the name of Melinda Gale Tell from the register of attorneys in the Court and certify that fact to the trustees of the Client Protection Fund of the Bar of Maryland *399and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-762(b).